Case 1:20-cv-00547-REB Document 7 Filed 12/22/20 Page 1of1

United States District Court ;
U.S. COURTS

DEC 22 2020

District of Udolho Filed... Ne
BOO HEN W. KLAYON

CLERK, DISTRICT OF IDAHO

for the

 

 

Division
Andrianumearisata Artem Case No. 1:20 -cv-00547-REB
Plaintiff
Vv

Gem State Staffing et al

Defendants

Affirming the Submissions

It has been called for plaintiff's attention to resubmit the following supplemental requests:
Objection to Undiscoverable Admissible Information, requests to Exclude Unreasonable
Matters. And which plaintiff is promptly resubmitting with the granted permission of the court.

Date of signing: Ve cannon’ \U \ CLOTD

Signature of Plaintiff: On a

Printed Name of Plaintiff © Andrianumearisata Artem

 
